Case 2:20-cv-09091-PA-AS Document 63-11 Filed 08/23/21 Page 1 of 4 Page ID #:3178




                  EXHIBIT 14




                                                                                 191
                                                                De Lilly Decl. Ex. 14
        Case 2:20-cv-09091-PA-AS Document 63-11 Filed 08/23/21 Page 2 of 4 Page ID #:3179


To:                  THRIVE NATURAL CARE, INC. (trademarks@cooley.com)
Subject:             TRADEMARK APPLICATION NO. 85726058 - THRIVE - 313705-20000
Sent:                11/05/13 10:26:33 AM
Sent As:             ecomitu@uspto.gov
Attachments:

                                 UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)
                         OFFICE ACTION (OFFICIAL LETTER) ABOUT APPLICANT’S TRADEMARK APPLICATION

      U.S. APPLICATION SERIAL NO.             85726058

      APPLICANT: THRIVE NATURAL CARE, INC.
                                                                                                   85726058
    CORRESPONDENT’S ADDRESS :
            John W. Crittenden
            COOLEY LLP
            1299 Pennsylvania Avenue NW, Suite 700
            WASHINGTON DC 20004

      MARK:         THRIVE

      CORRESPONDENT’S REFERENCE/DOCKET NO.               313705-20000

      CORRESPONDENT’S EMAIL ADDRESS :
              trademarks@cooley.com




 NOTICE OF DIVISIONAL REQUEST COMPLETED


ISSUE/MAILING DATE: 11/5/2013
U.S. Serial Number 85726058

The request to divide application serial no. 85726058 filed on October 4, 2013 has been processed as follows:

        (1) Parent (original) application serial no. 85726058 contains the following goods in class(es): 3 Personal care products for
        cosmetic use, namely, hair shampoos and conditioners, hair styling preparations; body and hand washes, soaps and gels;
        non-medicated skin care preparations, namely, body lotions; cosmetic sun care preparations and sunscreens; lip creams and
        balms; antiperspirants and deodorants for personal use; shaving creams and gels; non-medicated baby care products,
        namely, baby lotions, creams, body cleansers, shampoos, gels and washes, diaper rash creams and ointments. To avoid
        abandonment, applicant must continue to file requests for extension of time to file a statement of use (extension requests) or
        a statement of use within the six-month period after the issuance of the notice of allowance or before expiration of a
        previously granted extension period. 37 C.F.R. §§2.88(a), 2.89(a)-(b).

        (2) Child application serial no. 85980517 contains the following goods in class(es): 3 Non-medicated skin care preparations,
        namely, facial lotions, cleansers and creams, creams and oils for cosmetic use, skin moisturizers; pre-shaving preparations;
        after shave lotions and creams. A statement of use filed on October 4, 2013 has been placed in the child application and
        routed to the examining attorney for examination.

37 C.F.R. §2.87; see TMEP §§1110 et seq.

Please call the undersigned with any questions.




                                                                                                                       192
                                                                                                      De Lilly Decl. Ex. 14
      Case 2:20-cv-09091-PA-AS Document 63-11 Filed 08/23/21 Page 3 of 4 Page ID #:3180




                                        /AntoinetteTorregano/
                                        Paralegal Specialist
                                        ITU/Divisional Unit
                                        Phone # 571 272-9514
                                        Fax # 571 273-9514


NO RESPONSE TO THIS NOTICE IS REQUIRED.

PERIODICALLY CHECK THE STATUS OF THE APPLICATION: To ensure that applicant does not miss crucial deadlines or
official notices, check the status of the application every three to four months using Trademark Status and Document Retrieval
(TSDR) at http://tsdr.uspto.gov/. Please keep a copy of the complete status screen. If TSDR shows no change for more than six
months, call 1-800-786-9199. For more information on checking status, see http://www.uspto.gov/trademarks/process/status/.

TO UPDATE CORRESPONDENCE/E-MAIL ADDRESS: Use the TEAS form at
http://www.uspto.gov/trademarks/teas/correspondence.jsp.

FOR INQUIRIES OR QUESTIONS ABOUT THIS OFFICE ACTION, PLEASE CONTACT THE ASSIGNED ITU STAFF MEMBER
IDENTIFIED ABOVE.




                                                                                                                    193
                                                                                                   De Lilly Decl. Ex. 14
        Case 2:20-cv-09091-PA-AS Document 63-11 Filed 08/23/21 Page 4 of 4 Page ID #:3181


To:                   THRIVE NATURAL CARE, INC. (trademarks@cooley.com)
Subject:              TRADEMARK APPLICATION NO. 85726058 - THRIVE - 313705-20000
Sent:                 11/05/13 10:26:33 AM
Sent As:              ecomitu@uspto.gov
Attachments:



                                                    IMPORTANT NOTICE
                                      USPTO OFFICE ACTION HAS ISSUED ON 11/05/2013 FOR
                                              APPLICATION SERIAL NO. 85726058

Please follow the instructions below to continue the prosecution of your application:
VIEW OFFICE ACTION: Click on this link
http://tsdr.uspto.gov/view.action?DDA=Y&sn=85726058&type=OOA&date=20131105
(or copy and paste this URL into the address field of your browser), or visit http://tsdr.uspto.gov/ and enter the application serial number to
access the Office action.
PLEASE NOTE: The Office action may not be immediately available but will be viewable within 24 hours of this notification.
RESPONSE MAY BE REQUIRED: You should carefully review the Office action to determine (1) if a response is required, (2) how to
respond and (3) the applicable response time period. Your response deadline will be calculated from.
Do NOT hit 'Reply' to this e-mail notification, or otherwise attempt to e-mail your response, as the USPTO does NOT accept e-mailed
responses. Instead, the USPTO recommends that you respond online using the Trademark Electronic Application System response form
at http://www.uspto.gov/teas/eTEASpageD.htm.
HELP: For technical assistance in accessing the Office action, please e-mail tsdr@uspto.gov. Please contact the assigned examining attorney
with questions about the Office action.
                                                                   WARNING

1. The USPTO will NOT send a separate e-mail with the Office action attached.
2. Failure to file any required response by the applicable deadline will result in the ABANDONMENT of your application.




                                                                                                                              194
                                                                                                             De Lilly Decl. Ex. 14
